THE THIRTEENTH COURT OF APPEALS

                                    13-17-00544-CV


                      In the Interest of C.H., OAG #05556988921


                                   On appeal from the
                     329th District Court of Wharton County, Texas
                               Trial Cause No. AG32904


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, affirms in part, and vacates the trial court’s judgment in part and dismisses the

case. In accordance with its opinion, the Court orders the judgment AFFIRMED IN

PART, VACATED and DISMISSED IN PART. Costs of the appeal are adjudged against

the appellant and it is ordered to pay all costs of the appeal from which it is not exempt

by statute.

       We further order this decision certified below for observance.

October 17, 2019